Title: To George Washington from General William Howe, 15 March 1778
From: Howe, William
To: Washington, George



Sir,
Philadelphia 15th March 1778

I have received your Letter of the 12th Instant wherein I observe you still persevere in the Procrastination of the meeting of the Commissioners.

That a Measure urged by yourself as confessedly interesting to the unhappy Prisoners on both Sides, and in which I cannot conceive you to be controuled, should be thus peremptorily suspended without any Reason assigned, carries with it the appearance of something disingenuous.
My last Letter was in my opinion clear and explicit on the Subject of General Lee; and my proposition concerning Genl Prescot might I think have obviated any Suspicion of Ambiguity on my Part.
On the Arrival of Lieut. Colonel Campbell any officer of yours of the same Rank whom you may be pleased to name shall be immediately released. Mr Ethan Allen I understand bears the Rank of Colonel. I am with due Respect Sir Your most obedient Servant

(Signed) W: Howe.

